Title: General Orders, 16 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobb’s Ferry Monday July 16. 1781.
                     Parole France.
                     Countersigns Spain
                  America.
                  For the day Tomorrow
                  Major General Lord StirlingLieutenant Colonel VoseFor Picquet  Major ScottInspector  Capt. ConverseA Captain from the New Hampshire brigade to join the Light Infantry under Colonel Scammell this day.
               